NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 13 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30146

              Plaintiff - Appellee,              D.C. No. 1:11-cr-00074-JDS-1

  v.
                                                 MEMORANDUM*
ADRIAN URIAH BROKEN ROPE,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                Jack D. Shanstrom, Senior District Judge, Presiding

                            Submitted March 7, 2013**
                                Portland, Oregon

Before: TASHIMA, CLIFTON, and BEA, Circuit Judges.

       Adrian Broken Rope appeals the sentence for his convictions of involuntary

manslaughter and three counts of assault. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Broken Rope asserts, for the first time, procedural error at his sentencing, so

that claim is reviewed for plain error. United States v. Rangel, 697 F.3d 795, 800

(9th Cir. 2012). The district court was not required to list every factor under 18

U.S.C. § 3553. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). The district court delivered a “statement of reasons” as required by 18

U.S.C. § 3553(a). It sufficiently explained its decision to sentence Broken Rope to

sixty months in prison, even though that was above the recommended range under

the federal Sentencing Guidelines. This case did not require more elaborate

explanation. See Carty, 520 F.3d at 995 (noting that a judge’s explanation of

reasons will vary case-by-case). The reasoning behind the sentence was evident.

There was no plain error.

      The sentence was not substantively unreasonable. There is no presumption

that an above-Guidelines sentence is unreasonable. Gall v. United States, 552 U.S.

38, 51 (2007). The district court’s expressed desire to deter similar behavior in the

community, the loss of life, and the severe injuries all support the sentence. It did

not represent an abuse of discretion.

      AFFIRMED.




                                           2